The opinion of the court was delivered by
Horton, C. J.:
In both of these cases an attempt is made to present certain alleged errors upon matters which are not necessarily of record in the district court; and neither the testimony introduced on the trial in the court below, nor the proceedings had there, are preserved by a bill of exceptions, nor a case-made, and hence upon the authority of Winsor v. Cole, 10 Kas. 620, and many other decisions of this court similar in principle, we cannot determine the questions sought to be presented, and the judgments of the district court must be affirmed.
All the Justices concurring.